       Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

TIMOTHY C. HARRIS,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
       vs.                                           )       Case No. 18-cv-4124-SAC-TJJ
                                                     )
CITY OF TOPEKA, KANSAS, and                          )
TOPEKA POLICE OFFICER                                )
CHRISTOPHER JANES,                                   )
                    Defendants.                      )

         RESPONSE TO MOTION TO STAY DISCOVERY AND SUPPORTING
                            MEMORANDUM

       Plaintiff objects to the motion to stay discovery by Defendant the City of Topeka and

Christopher Janes until a decision on their yet-to-be-filed motion for summary judgment. A stay

is not appropriate because the anticipated motion for summary judgment would not conclude the

entire case or significantly narrow the issues going forward. Further, Plaintiff anticipates that

discovery will be required before he can respond to the unfiled motion for summary judgment.

Finally, allowing discovery to move forward until Defendants actually file their motion for

summary judgment would not be wasteful or burdensome. The court should deny the premature

motion to stay discovery by Defendants.

                                  ARGUMENT AND AUTHORITIES

       The general policy has been not to stay discovery even if a dispositive motion is pending

in this District. Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994). Staying discovery

causes delay which can cause irreparable prejudice to plaintiffs. “[D]elay may work to the

disadvantage of the plaintiff as well. Witnesses may become unavailable, memories may fade,

attorneys’ fees and costs accumulate, and a deserving plaintiff’s recovery may be delayed.”
       Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 2 of 7




Skritch v. Thorton, 280 F.3d 1295, n. 12 (11th Cir. 2002), citing Apostol v. Gallion, 870 F.2d

1335, 1338 (7th Cir. 1989). As yet, Defendants have not filed any dispositive motion. Until

Defendants have fulfilled their promise to file a dispositive motion, the court should deny their

motion to stay discovery as premature.

       This court generally recognizes four exceptions to the general rule that discovery should

not be stayed: (1) the case is likely to be finally concluded via dispositive motion; (2) the facts

sought through discovery would not affect the resolution of the dispositive motion; (3) discovery

on all issues posed by the complaint would be wasteful and burdensome; or (4) the dispositive

motion raises issues on the defendant’s immunity from suit. Kutilek v. Gannon, 132 F.R.D. 296-

297-98 (D. Kan. 1990). Whether to stay discovery is committed to the sound discretion of the

court and calls for a case-by-case determination. Clinton v. Jones, 520 U.S. 681, 706(1997);

Siegert v. Gilley, 500 U.S. 226–232-33 (1991).

       Even if the court reaches the merits of their motion to stay, Defendants have not shown a

sufficient justification for a stay in discovery. The summary judgment motion promised by

Defendants, even if successful, would not necessarily conclude the case. Qualified immunity

does not extend to Plaintiff’s claims against the Defendant City of Topeka. Plaintiff has asserted

Monell claims against the City of Topeka, claiming that its policies and procedures violate the

constitutional rights of Timothy Harris. Dk. 1, Complaint, at ¶¶ 19-29. The qualified immunity

defense asserted by Defendants only protects the individual defendant, Christopher Janes. See

Owen v. City of Independence, 445 U.S. 622 (1980). Should the district court find that

Defendant Janes is entitled to qualified immunity because he did not violate clearly established

law, Plaintiff still could recover on his claim against the City of Topeka. See Bass v.
       Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 3 of 7




Pottawatomie County Public Safety Center, 425 Fed. Appx. 713, (10th Cir. 2011) (jury verdict

that officer was entitled to qualified immunity not inconsistent with imposing Monell liability on

jail for a policy deliberately indifferent to a substantial risk of serious harm to intoxicated

detainees.) See also Thomas v. Cook County Sheriff’s Dept., 604 F.3d 293, 305 (7th Cir. 2010)

cert. denied, 131 S.Ct. 643 (“nothing amiss in holding the County liable even though none of the

CMTs were individually responsible.”); Gibson v. County of Washoe, Nev., 290 f.3d 1175 (9th

Cir. 2002) (municipality may be liable even if liability cannot be ascribed to a single individual

officer); Speer v. City of Wynne, Arkansas, 276 F.3d 980, 985 (8th Cir. 2002) (“Our court has

previously rejected the argument that Heller establishes a rule that there must be a finding that a

municipal employee is liable in his individual capacity as a predicate to municipal liability.”)

       Plaintiff expects to ask to perform discovery to respond to Defendants’ motion for

summary judgment on qualified immunity. Plaintiff is constrained at this point from precisely

articulating the discovery needed since Defendants have only vaguely indicated the evidence

they intend to present to support their motion. But Defendants have stated that their motion will

be supported “by a declaration of the officer and video from body cameras worn by Janes and

any officer who recorded interactions with the witnesses” and perhaps other yet-unspecified and

unrevealed evidence. Motion to Stay Discovery and Supporting Memorandum, Dk. 14, at n.1.

       Much of the altercation between Plaintiff and Defendant Janes is not shown by Janes’

body camera video. Janes has claimed that Plaintiff grabbing at his belt and weapons even after

he was handcuffed, a claim not supported by the body camera video because it does not show

Plaintiff’s hands or Janes’ belt area. Janes further claims that Plaintiff continued to struggle

while Plaintiff was face down on the ground with his hands cuffed behind his back and Janes’
       Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 4 of 7




placing his knee in the middle of Plaintiff’s back – none of which appears on the body camera

video. Nor does the body camera video show Janes punching Plaintiff repeatedly in the face and

spraying him with pepper spray while face down on the ground with his hands cuffed behind his

back and Janes on top of him. The video evidence will not be dispositive on the reasonableness

of the officer’s use of force. Virtually none of the force used appears on the body camera video

requiring discovery including depositions of the persons at the scene to provide an evidentiary

predicate for opposing Defendants’ summary judgment motion. See D. Kan. Rule 56.1(b).

       The court has often granted stays of discovery when motions to dismiss or motions for

judgment on the pleadings have been filed, see, e.g., Coffman v. State of Kansas, No. 17-2381-

JTM (April 29, 2018); Gorenc v. Klaasen, No. 18-2403-DDC (October 26, 2018), but those

motions are decided on the pleadings making discovery irrelevant. Defendants, however, intend

to move for summary judgment on qualified immunity. Plaintiff will have to respond to that

motion with citations to portions of the record to properly controvert Defendants’ allegations.

See D. Kan. R. 56.1(b)(1) and (2). Discovery by Plaintiff will be required for Plaintiff to meet

its burden. Staying discovery now, before Defendants have even filed their motion for summary

judgment, will only further delay the resolution of this case.

       Finally, allowing discovery to go forward will not be wasteful or burdensome. All

Defendants, both the City of Topeka and the individual officer, are represented by the same

counsel. They have filed a joint answer, joint initial disclosures, and a joint motion to stay. The

individual defendant will incur no additional costs or burdens. Plaintiff will depose Defendant

Christopher Janes, regardless whether he remains in the case as a defendant, and he will be

prepared for the deposition and represented there by the same counsel representing the City of
       Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 5 of 7




Topeka. Defendants

                                             CONCLUSION

       The motion to stay discovery by Defendants is premature. The court cannot evaluate

whether the proposed dispositive motion would dispose of the case since Defendants have not

yet filed it. Plaintiff has not yet propounded any discovery to any party, so the court cannot

evaluate whether such discovery would affect the resolution of the yet-unfiled dispositive

motion, nor whether it would be burdensome or wasteful. The City of Topeka and Christopher

Janes share the same counsel and are conducting a joint, unified defense. Allowing discovery to

go forward will not subject the individual defendant to any more burden than he would incur if

he were not a party to the case. The court should deny Defendants’ motion.

                                                     Respectfully submitted,



                                                     /s/Rick E. Bailey
                                                     Rick E. Bailey, KS # 11583
                                                     Conlee, Schmidt & Emerson, LLP
                                                     200 W. Douglas, Ste. 300
                                                     Wichita, Kansas 67202
                                                     (316) 264-3300
                                                     (316) 264-3423 (Fax)
                                                     rbailey@fcse.net

                                                     Andrew M. Stroth (Pro Hac Vice)
                                                     Carlton Odim (Pro Hac Vice)
                                                     Action Injury Law Group, LLC
                                                     191 North Wacker Drive
                                                     Suite 2300
                                                     Chicago, IL 60606
                                                     (312) 771-2444
                                                     (312) 641-6866 (Fax)
                                                     astroth@actioninjurylawgroup.com
                                                     carlton@actioninjurylawgroup.com
Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 6 of 7




                                   ATTORNEYS FOR PLAINTIFFS
      Case 5:18-cv-04124-SAC-TJJ Document 15 Filed 04/18/19 Page 7 of 7




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 18th day of April 2019, a true and

correct copy of the above and foregoing Response to Motion to Stay Discovery and

Supporting Memorandum was filed with the Clerk of the District Court by using the

CM/ECF system which will send a notice of electronic filing to counsel for Defendant

City of Wichita at:


Mary R. (Shelly) Starr, #12896
Chief of Litigation
Nicholas H. Jefferson, #25530
Assistant City Attorney
Legal Department
215 SE 7th Street, Room 353
Topeka, Kansas 66603
(785) 368-3883
(785) 368-3901 (fax)
sstarr@topeka.org
njefferson@topeka.org
ATTORNEYS FOR CITY OF TOPEKA and
CHRISTOPHER JANES

                                         /s/ Rick E. Bailey
                                         Rick E. Bailey
